IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                           United States Court of Appeals
                                                                    Fifth Circuit

                               No. 06-60975                        F I L E D
                             Summary Calendar                     September 4, 2007

                                                                Charles R. Fulbruge III
DONNIE ANGELO WILLIAMS                                                  Clerk

                                          Plaintiff-Appellant

v.

WILLIE ANDERSON, of the Morton Police Department;
WILLIAM RICHARDSON, Sheriff of Scott County

                                          Defendants-Appellees


                Appeal from the United States District Court
                  for the Southern District of Mississippi
                          USDC No. 3:05-CV-269


Before WIENER, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Donnie Angelo Williams appeals the district court’s dismissal of his
lawsuit raising claims under 42 U.S.C. § 1983 for false arrest and deprivation
of liberty.
      Williams contends that the district court erred in dismissing his false
arrest claim on the grounds of res judicata. We review this claim de novo. See
United States v. Davenport, 484 F.3d 321, 326 (5th Cir. 2007). Williams has not


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60975

established that the district court erred in dismissing this claim on res judicata
grounds, in light of his 2003 civil action raising claims under § 1983 that arose
out of the same nucleus of operative facts. Id.
      Williams further contends that the district court erred in granting
summary judgment on his deprivation of liberty claim. This court reviews the
grant of a motion for summary judgment de novo. Hart v. Hairston, 343 F.3d
762, 764 (5th Cir. 2003). Summary judgment is appropriate where, considering
all of the allegations in the pleadings, depositions, admissions, answers to
interrogatories, and affidavits, and drawing inferences in the light most
favorable to the nonmoving party, there is no genuine issue of material fact and
the moving party is entitled to judgment as a matter of law.   FED. R. CIV. P. 56(c);

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc). If the
moving party meets his burden of showing that no genuine issue exists, the
burden shifts back to the nonmoving party to produce evidence or set forth
specific facts showing the existence of a genuine issue for trial. Celotex Corp. v.
Catrett, 477 U.S. 317, 324 (1986).
      Williams has not shown that a disputed issue of material fact exists
relative to his claim that he was unconstitutionally deprived of his liberty after
he could not post bond and was held in jail. Accordingly, summary judgment on
that claim was properly granted.
      The judgment of the district court is thus AFFIRMED.




                                        2